Exhibit 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED

CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), as of July 9, 2015, (“Effective Date”) is made by and among WORLD
OF JEANS & TOPS, a California corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).

RECITALS

A. Bank and Borrower entered into that certain Amended and Restated Credit
Agreement dated as of May 3, 2012 (as amended, amended and restated, or
otherwise modified from time to time to the date hereof, the “Agreement”),
pursuant to which Bank agreed to extend credit to Borrower on the terms and
conditions set forth in such Agreement.

B. Borrower also executed a certain Revolving Line of Credit Note (as amended,
amended and restated, or otherwise modified from time to time to the date
hereof, the “Note”) dated as of May 3, 2012, in favor of Bank in an initial
principal amount of $25,000,000.

C. Borrower has requested that the Agreement be amended to provide for certain
changes to Section 6.1(j) of the Agreement as set forth herein, and the Bank is
willing to amend the Agreement on the terms and subject to the conditions set
forth herein.

D. Borrower and Bank now desire to execute this Amendment to set forth their
agreements with respect to the modifications to the Agreement.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of Bank and Borrower hereby agrees as
follows:

SECTION 1. Definitions. Capitalized terms used in this Amendment and not defined
herein are defined in the Agreement.

SECTION 2. Amendments to Agreement. The Agreement is hereby amended as follows:

A. Events of Default. Section 6.1(j) of the Agreement is hereby amended and
restated in its entirety as follows:

“(j) Tilly’s, Inc. shall cease to own and control 100% of the issued and
outstanding capital stock of the Borrower, or, as to Tilly’s, Inc., (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) other than Hezy Shaked and Tialit Levine (and
their respective heirs and executors, and trusts as to which they are settlors
or trustees or other trusts to which such trusts are settlors) shall become the
“beneficial owner” (as defined in Rules 13-d and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
interests of Tilly’s, Inc. entitled to vote for members of the board of
directors of Tilly’s, Inc. on a fully-



--------------------------------------------------------------------------------

diluted basis or (ii) during any period of 12 consecutive months, a majority of
the members of the board of directors of Tilly’s, Inc. cease to be composed of
individuals who either were members of such board on the first day of such
period or whose election or nomination to such board was approved by individuals
who at the time of such election or nomination constituted at least a majority
of such board.”

SECTION 3. Representations and Warranties of Borrowers. Borrower represents and
warrants to Bank that:

(a) It has the power and authority to enter into and to perform this Amendment,
to execute and deliver all documents relating to this Amendment, and to incur
the obligations provided for in this Amendment, all of which have been duly
authorized and approved in accordance with Borrower’s organizational documents;

(b) This Amendment, together with all documents executed pursuant hereto, shall
constitute when executed the valid and legally binding obligations of Borrower
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles;

(c) All representations and warranties contained in the Agreement and the other
Loan Documents are true and correct with the same effect as though such
representations and warranties had been made on and as of the Effective Date
(except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties are
true and accurate on and as of such earlier date));

(d) Borrower’s obligations under the Loan Documents remain valid and enforceable
obligations, and the execution and delivery of this Amendment and the other
documents executed in connection herewith shall not be construed as a novation
of the Agreement or any of the other Loan Documents;

(e) As of the Effective Date, to Borrower’s knowledge, it has no offsets or
defenses against the payment of any of the obligations under the Loan Documents;

(f) No law, regulation, order, judgment or decree of any Governmental Authority
exists, and no action, suit, investigation, litigation or proceeding is pending
or threatened in any court or before any arbitrator or Governmental Authority,
which (i) purports to enjoin, prohibit, restrain or otherwise affect (A) the
making of the financings hereunder or (B) the consummation of the transactions
contemplated pursuant to the terms of this Amendment, the Agreement, the Note,
or the other Loan Documents or (ii) has or would reasonably be expected to have
a material adverse effect on the Borrower; and

(g) No Default or Event of Default exists or has occurred and is continuing on
and as of the Effective Date and after giving effect hereto.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous.

A. Reference to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement” and each reference in the other
Loan Documents to the Agreement, shall mean and be a reference to the Agreement
as amended hereby.

B. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Bank under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

C. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

D. Counterparts; Electronic Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. Any
signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature to this Amendment.

E. Entire Agreement. This Amendment and the Note constitute the entire agreement
among the parties with respect to the subject matter hereof, and supersedes all
prior agreements, written or oral, concerning said subject matter.

[SIGNATURE PAGES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be signed by
their duly authorized representatives as of the day and year first above
written.

 

WORLD OF JEANS & TOPS WELLS FARGO BANK, NATIONAL ASSOCIATION By: /s/ Mike Henry
By: /s/ Mark Magdaleno Name: Mike Henry Name: Mark Magdaleno Title: Chief
Financial Officer Title: Senior Vice President